DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 3/1/2021. Claims 1-20 are pending in this application. Claims 17-18 are withdrawn. 
	Claims 1-16 & 19-20 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeNatale et al. (US 2010/0110607) in view of Rim et al. (US 2014/0090701).
	Re claim 1, DeNatale teaches, Fig. 1f, [0024, 0026-0027, 0030], a semiconductor wafer comprising: 

-a barrier layer (45) from an insulating material disposed on the rear side surface; and 
-a passivation layer (40) directly disposed on at least one of the front side surface and the rear side surfaces,
 wherein the semiconductor slice comprises a single support ring (a continuous aperture) concentric to a horizontal center of the semiconductor wafer (20). 

    PNG
    media_image1.png
    276
    453
    media_image1.png
    Greyscale

	DeNatale does not explicitly teach the barrier layer form at least one of silicon carbide, a ternary nitride and a ternary carbide. 	
	Rim teaches dielectric materials such as silicon dioxide, silicon nitride, silicon carbide [0032]. 
	As taught by Rim, one of ordinary skill in the art would utilize the above teaching materials to obtain material of the barrier layer as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its . In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Rim in combination DeNatale due to above reason. 
 	Re claims 2, 3 & 5, DeNatale teaches the barrier layer (45) is directly disposed (e.g. not physically contact) on the semiconductor dice (20) (Fig. 1f); and the passivation layer (40) is disposed on both front side surface and the rear side surface (Fig. 1f), wherein the passivation layer (40) comprises a thermal semiconductor oxide [0026, 0027]. 
3.	Claims 1, 2, 5, 6, 9, 10, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2012/0228640) in view of DeNatale et al. (US 2010/0110607).
	Re claims 1 & 2, Masuda teaches, Fig. 23, [0061, 0077], page 11, a semiconductor wafer comprising: 
-a semiconductor slice (32) with a front side surface and a rear side surface parallel to the front side surface; 
-a barrier layer (SiC 36) from at least one of silicon carbide, a ternary nitride and a ternary carbide disposed on the rear side surface; and 
-a passivation layer (interlayer insulating film 10, 8 and/or 34) directly disposed on (e.g. not physically contact) at least one of the front side surface and the rear side surfaces,
 wherein the semiconductor slice comprises a single support shape (trench 16) concentric to a horizontal center of the semiconductor wafer, 
wherein the barrier layer (36) is directly disposed on the semiconductor slice. 

    PNG
    media_image2.png
    264
    372
    media_image2.png
    Greyscale

	Masuda does not explicitly teach a single support ring. 
DeNatale teaches a single support ring (continuous aperture) (Fig. 1c). 
As taught by DeNatale, one of ordinary skill in the art would utilize the above teaching to obtain a single support ring as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by DeNatale in combination Masuda due to above reason. 
Re claim 5, in combination cited above, DeNatale the passivation comprises a thermal semiconductor oxide [0027]. 
Re claim 6, Masuda teaches a portion of the passivation layer (consider 34) disposed on the front side surface comprises a least one of silicon carbide, ternary nitride and ternary carbide [0077].
	Re claims 9 & 10, Masuda teaches, Figs. 11-12, page 11, a semiconductor device comprising: 

-a barrier portion (22) comprising at least one of silicon carbide (SiC reconstitution layer), a ternary nitride and a ternary carbide disposed on a second surface of the semiconductor portion (1, 2) opposite to the front side, the second surface being defined in an inner portion of the semiconductor device by device regions of the semiconductor elements, and in an outer portion of the semiconductor device by a single support shape of the semiconductor device, 
wherein the barrier portion (22) comprises silicon carbide.

    PNG
    media_image3.png
    246
    371
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    210
    363
    media_image4.png
    Greyscale

	Masuda does not explicitly teach a single support ring of the semiconductor device. 
	DeNatale teaches a single support ring (continuous aperture) of the semiconductor device (Fig. 1c). 
As taught by DeNatale, one of ordinary skill in the art would utilize the above teaching to obtain a single support ring of the semiconductor device as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

 	Re claims 16, 19 & 20, Masuda teaches, Fig. 12, page 11, a semiconductor slice comprising: 
-a recessed portion (indicated) having a planar rear side surface and a planar front side surface; 
-an unrecessed portion (indicated) having a planar rear side surface and a planar front side surface that is co-planar with the planar front side surface of the recessed portion; and 
-a barrier layer (22) comprising at least one of silicon carbide (e.g. SiC reconstitution layer), a ternary nitride and a ternary carbide formed on at least one of the planar rear side surface of the recessed portion and the planar rear side surface of the unrecessed portion, 
wherein the unrecessed portion (indicated) is defined by a single support shape of the semiconductor slice (1,2),
wherein the barrier layer (22) is formed on the planar rear side surface of the recess portion and on the planar rear side surface of the unrecessed portion, and
wherein the barrier layer (22) covers a sidewall of the unrecess portion. 

    PNG
    media_image5.png
    394
    540
    media_image5.png
    Greyscale

Masuda does not explicitly teach a single support ring concentric to a horizontal center of the semiconductor device. 
	DeNatale teaches a single support ring (continuous aperture) to a horizontal center of the semiconductor slice (Fig. 1c). 
As taught by DeNatale, one of ordinary skill in the art would utilize the above teaching to obtain a single support ring concentric to a horizontal center of the semiconductor slice as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by DeNatale in combination Masuda due to above reason. 
4.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as modified by DeNatale as applied to claim 1, and further in view of Yakub (US 2014/0026617). 
The teachings of Masuda/DeNatale have been discussed above. 
	Re claims 7 & 8, Masuda/DeNatale does not teach the semiconductor slice is cylindrical and an outer lateral surface of the semiconductor slice comprises at least one of a flat and a notch; and an outer lateral surface of the semiconductor slice comprises four orthogonal sections. 
	Yakub teaches the semiconductor slice is cylindrical and an outer lateral surface of the semiconductor slice comprises at least one of a flat and a notch; and an outer lateral surface of the semiconductor slice comprises four orthogonal sections (e.g. a polygonal cross section) (Fig. 3, [0003, 0046]). 
As taught by Yakub, one of ordinary skill in the art would utilize the above teaching obtain the semiconductor slice as claimed, because it aids in achieving sliced wafers, at minimal waste, with desired shapes and dimensions. Further, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yakub in combination with Masuda/DeNatale due to above reason.  
5.	Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as modified by DeNatale as applied to claim 1, and further in view of Lysacek et al. (US 2008/0003782).
	The teachings of Masuda/DeNatale have been discussed above. 
Re claims 14 & 15, Masuda/DeNatale does not expliclity teach a first thickness of the barrier portion is in a range from 10 nm to 3 um; and the barrier portion is at least one of polycrystalline and amorphous. 
Lysacek teaches a first thickness of the barrier portion is range from 10 nm to 3 um (e.g. 0.01-0.5 microns) [0018]; and the barrier portion is at least one of polycrystalline (e.g. a polycrystalline semiconductor material) and amorphous [0013]. 
	As taught by Lysacek, one of ordinary skill in the art would utilize the above teaching to obtain a first thickness and polycrystalline for the barrier portion as claimed, because it aids enhancing device performance and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lysacek in combination DeNatale due to above reason. 
Allowable Subject Matter
6.	Claims 4 & 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
7.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/9/21